DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
In the remarks, it is argued that the welding seam (i.e., line 6) of Melnik “connects lateral walls 1 and 3 so as to form a thermal insulating layer between the vessels of the thermos” and that “there is no motivation to have a sealing member provided between a facing surface of the inner wall member and a facing surface of the outer wall member” as replacing the weld seam of Melnik with a sealing member would render the thermos “unfit for its intended purpose as the inner vessel and the outer vessel would not be secured together and there is no teaching in Melnik for how they could be secured together other than welding together as taught by Melnik” (Remarks, page 5).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case and as previously provided, the motivation to replace a welding seam (i.e., line 6 of Melnik) with a sealing member of Kocurek fitted between the lateral walls 1 and 3 is to increase the installation tolerances (e.g., able to form a seal across imperfections on sealing surfaces), manufacturing tolerances, concentricity tolerances, and ovalities allowances (Kocurek, par. [0004]).  Moreover, replacing the welding seam (i.e., line 6 of Melnik) with a sealing member would not render the thermos unfit for its intended purpose as argued in the remarks.  The lateral walls 1 and 3, if modified in view of Kocurek, would be separated by a sealing member and secured together by a holding force caused by the vacuum within space 8 (i.e., a vacuum seal).  
It is further argued in the remarks that Kocurek “merely discusses metal end cap seals that include metal caps 140 disposed on the top and bottom faces 60, 62 of the seal” (Remarks, page 5).  While Kocurek does not explicitly describe what metal end caps do, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the mere presence of the metal end caps 140 would restrain the movement of the first elastomer portion 52. The remarks do not provide an argument as to why said metal caps 140 cannot function in the manner as recited in amended claim 1 to restrain the spacer from buckling in a vacuum state.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31b” has been used to designate both O-rings.  It would appear that the O-ring abutting the flange portion 11 of the inner wall member 10 should be labeled using reference character “31a” (See Figs. 1 and 3; par. [0018] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik (U.S. Pub. No. 2006/0219724 A1) in view of Kocurek (U.S. Pub. No. 2012/0248703 A1) and Caldwell (U.S. Pat. No. 4,331,338 A).
In regards to claim 1, Melnik discloses a vacuum double structure (Melnik, lateral walls 1 and 3, and space 8, which is vacuumized as described in par. [0054]) comprising: a tubular and metal inner wall member (Melnik, lateral wall 3 and bottom wall 4); a tubular and metal outer wall member (Melnik, lateral wall 1 and bottom wall 2; with the vessel being made of metal as described in par. [0050]) in which the inner wall member is accommodated (Melnik, Fig. 1); and a sealing member (Melnik, line 6 of Fig. 1) provided between a facing surface of a flange portion of the inner wall member and a facing surface of a flange portion of the outer wall member (Melnik, Fig. 1; par. [0052] describes line 6 joining lateral walls 1 and 3 together where each of the lateral walls 1 and 3 are bent/curved to form a flange); and an exhaust port communicating with a vacuum pump is formed on the outer wall member (Melnik, par. [0054] – the space 8 is vacuumized to an air pressure less than 10 Pa using nipple 5), wherein the sealing member maintains a space between the inner wall member and the outer wall member in a vacuum state (Melnik, par. [0030]). 
Melnik does not describe wherein the sealing member includes an annular spacer, a first annular packing material, and a second annular packing material; the sealing member is fitted between the facing surface of the flange portion of the inner wall member and the facing surface of the flange portion of the outer wall member; the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member; the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall member and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member, wherein the spacer is a member made of resin and having elasticity, and wherein the spacer is supported by a metal belt-shaped ring provided on an inner peripheral surface of the spacer and a metal belt-shaped ring provided on an outer peripheral surface of the spacer.
Kocurek describes a sealing member including an annular space (Kocurek, Figs. 2 and 22; I-shaped body with faces 56, 58, 60, and 62), a first annular packing material (Kocurek, Fig. 22, top second elastomer 170), and a second annular packing material (Kocurek, bottom second elastomer 172); the sealing member is fitted between the facing surface of the flange portion of the inner wall member and the facing surface of the flange portion of the outer wall member (Kocurek, par. [0045] – the seal is a face seal that  can be used as a replacement seal for the weld line 6 of Melnik used to form a seal between the facing surfaces of its walls); the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material abut with the facing surface of the inner wall member (Kocurek, top second elastomer 170 of Fig. 22 is placed in a groove of the main body); the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall member and the second annular packing material abut with the facing surface of the outer wall member (Kocurek, bottom second elastomer 172 of Fig. 22 is placed in a groove of the main body), wherein the spacer is a member made of resin and having elasticity (Kocurek, par. [0017] – body being made of an elastomer [i.e., a polymer with elastic qualities]), and wherein the spacer is supported by a metal belt-shaped ring provided on an inner peripheral surface of the spacer and a metal belt-shaped ring provided on an outer peripheral surface of the spacer (Kocurek, metal caps 140 of Fig. 21 - although Fig. 21 displays a radial configuration, par. [0045] suggests that similar techniques in the design of the radial seal embodiments can be used in face seals [i.e. Fig. 22], and par. [0047] suggests the combination of the different embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Melnick to incorporate the teachings of Kocurek by having a sealing member including an annular space, a first annular packing material, and a second annular packing material; the sealing member is fitted between the facing surface of the flange portion of the inner wall member and the facing surface of the flange portion of the outer wall member; the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material abut with the facing surface of the inner wall member; the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall member and the second annular packing material abut with the facing surface of the outer wall member.  Doing so is the simple substitution of one known element (seal of Melnick) for another (seal of Kocurek) to obtain predictable results of creating a reliable seal that can be easily installed between two facing surfaces as taught by Kocurek (see para. [0004]).
Kocurek does not describe the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member; and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member.
However, Caldwell describes the sealing member is fitted between the facing surface of the flange portion of the inner wall member and the facing surface of the flange portion of the outer wall member (Caldwell, Fig. 1 – carrier ring 26, an annular spacer, is between discs 16 and 18 of the housing 15; col. 2, lines 47-50 describe O-rings used to eliminate contact between the carrier ring and the housing; col. 5, lines 26-31 states that there is no contact between the carrier ring and disc; Note that Caldwell also teaches a sealing member [see title] includes an annular spacer [26, carrier ring], a first annular packing material [30, a-ring], and a second annular packing material [32, O-ring]; a first groove [30 shown in a groove of 26] formed on a first opposed surface of the spacer with respect to said facing surface of the inner wall member [16, disc] and abuts with said facing surface of the inner wall member; and a second groove [32 shown in a groove of 26] formed on a second opposed surface of the spacer with respect to said facing surface of the outer wall member [18, disc] and abuts with said facing surface of the outer wall member); the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member (Caldwell, Fig.1; O-rings 28, 30, and 32 protrude out of grooves in carrier ring 26 and abut discs 16 and 18, and spacer element 14 respectively); the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall member and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member (Caldwell, Fig.1; O-rings 28, 30, and 32 protrude out of grooves in carrier ring 26 and abut discs 16 and 18, and spacer element 14 respectively).
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the seal of Melnick in view of Kocurek to incorporate the teachings of Caldwell to such that the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member; and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member to reduce direct heat transfer.  This can be accomplished by simply using an elastomer, as taught by Kocurek, that does not fit entirely within the groove even when exposed to a vacuum to form a seal of a vacuumized space.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnick in view of Kocurek and Caldwell as applied to claim 1 above, and further in view of Reid (U.S. Pub. No. 2017/0043938 A1).
Melnick in view of Kocurek and Caldwell teach the device of claim 1, and Melnick further teaches a heat treat furnace (Melnick, pars. [0002]-[0005] describing the devices is heatable and can have numerous applications) comprising: a first vacuum double structure according to claim 1; and a second vacuum structure (Melnick, lid 14 of Fig. 1; par. [0056] describing space 17 as a vacuum), wherein the heat treat furnace has a structure in which a flange portion of an inner wall member of the first vacuum double structure and a flange portion of a wall member of the second vacuum structure are placed to face each other via a third annular packing material (Melnick, Fig. 1 - elastic gasket 13 is placed between flange portions of the vacuum structures).
Melnick in view of Kocurek and Caldwell does not describe wherein said second vacuum structure is a vacuum double structure according to claim 1.
Reid teaches wherein said second vacuum structure is a vacuum double structure [according to a first vacuum double structure] (Reid, Figs. 1A-1C – uses the same multiwalled structure type on vacuum insulated structure 10, comprising vacuum volumes V1 and V2, as lid 41, comprising vacuum volumes V3 and V4; par. [0055] describes the structures and vacuum volumes being made in analogous fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Melnick in view of Kocurek and Caldwell to incorporate the teachings of Reid by having a first vacuum double structure and a second vacuum double structure made according to the same vacuum double structure. Doing so is the use of a known technique (Reid's use of the same double walled vacuum structure type for the top [41, lid] and bottom [10, vacuum insulated structure]) to improve a similar device (vacuum structured device of Melnick in view of Kocurek and Caldwell wherein the lid has a single walled vacuum structure) ready for improvement to yield predictable results of providing a space (Fig. 1, 60, insulated inner area) which is uniformly vacuum insulated by the same type of top and bottom vacuum structure fabricated by the same methods, as taught by Reid.
Regarding the vacuum wall structure of Reid having 3 walls and 2 vacuum spaces, instead of a double wall with a single vacuum space of Melnick in view of Kocurek and Caldwell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of walls and vacuum spaces of Reid to match Melnick in view of Kocurek and Caldwell, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art (see MPEP 2144.04, II, A/8). Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2009144735 A describes a sealing structure for a vacuum chamber that uses a rubber elastic seal that protrudes out of a groove (Fig. 3; par. [0006]). A spacer can be included in the groove to help ensure that the rubber elastic seal protrudes out of the groove (Fig. 3; par. [0031]). Also includes a port 101a to exhaust gas from the space when the vacuum state is created (Fig. 6).  US 9
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763